DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities:
 “…on the on the…” in abstract,  para.[03-05] needs to be corrected.  A suggested correction is -- on the [[on the]] --.
“…recovery heart-rate and heart-rate variability parameters associated with a set of candidate vibration settings…” in para.[16] needs to be corrected.  A suggested correction is -- recovery of heart-rate and heart-rate variability parameters associated with a set of candidate vibration settings--.
“…stimulation component 32 is configured to determine one or more parameters of the stimulation based the one or more output signals from sensor(s)…” para.[32] needs to be corrected.  A suggested correction is -- stimulation component 32 is configured to determine one or more parameters of the stimulation based on the one or more output signals from sensor(s)--.
“…In some embodiments, the ANS activity target (and/or one or more physiological targets) may obtained from a data base within or outside system…” para.[33] needs to be corrected.  A suggested correction is --In some embodiments, the ANS activity target (and/or one or more physiological targets) may be obtained from a data base within or outside system --.
“… Setting determination component 36 configured to determine…” para.[34] needs to be corrected.  A suggested correction is - Setting determination component 36 is configured to determine- --.
“…FIG. 3 describes an example Optimization of heart-rate recovery…” para.[38] needs to be corrected.  A suggested correction is --FIG. 3 describes an example [[Optimization]]  optimization of heart-rate recovery --.
 Appropriate correction is required. 
Claim Objections
Following claims  are objected to because of the following informalities:  
Each of claims 1-2, 5, 9-10, 13, 17-18, 21,  recite “on the on the” which needs to be corrected.  A suggested correction is – on the [[on the]] –. 
Claim 4 lines 4 “responsive the heart rate of the subject” needs to be corrected. A suggested correction is --responsive to the heart rate of the subject--.
Claim 5 “a heart rate variability HRV of the subject” needs to be corrected to -- a 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16, 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 18 in line 3 “the means” which renders the claim unclear. More specifically, it is unclear as to which of the “means” or combination of “means” in the base claim 17 is being referenced in claim 18 line 3.
Claim 1 in line 9 recites the limitation "the sensor".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 in line 5 recites the limitation "the sensor".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20  in line 4  recites the limitation “the stimulator”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 in line 5 recites “the stimulator” which renders the claim unclear. More specifically, it is unclear as to whether claim 12 line 5 “the stimulator” is referencing “a vibratory stimulator” in claim 10 line 9 or “a sensory stimulator” in claim 9 line 12.
Dependent claims 2-8, 10-16 and 19-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2-8, 10-16 and 19-20  are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 17 limitation “means for generating output signals” “means for delivering sensory stimulation” “means for determining one or more physiological parameters” “means for generating output signals” “means for determining a physiological parameter target” “means for determining one or more stimulation parameters” “means for causing means for delivering sensory stimulation” , have each been interpreted under 35 U.S.C. 112(f), because each uses a non-structural term “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim 17 limitation invokes 35 U.S.C. 112(f), claim 17 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, (f) limitation: “means for generating output signals” (fig. 1, 18 “sensors”),  “means for delivering sensory stimulation” (fig.1, 16 “stimulators”), “means for determining one or more physiological parameters” (fig.1, 20 “processor(s)”), “means for generating output signals” (fig.1, 18), “means for determining a physiological parameter target” (fig.1, 20), “means for determining one or more stimulation parameters” (fig.1, 20), “means for causing means for delivering sensory stimulation” (fig.1, 20).  
Claim 18 limitation  “the means are configured for delivering vibratory stimulation” “means for determining a heart rate target based on the on the determined heart rate of the subject” “means for determining one or more vibratory stimulation parameters to be delivered to the subject based on the heart rate target and the determined heart rate of the subject” and “means for causing the means to deliver vibratory stimulation to the subject” each been interpreted under 35 U.S.C. 112(f), because each uses a non-structural term “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim 18 limitation invokes 35 U.S.C. 112(f), claim 18 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, (f) limitation: “the means are configured for delivering vibratory stimulation” (fig. 1, 16), “means for determining a heart rate target based on the on the determined heart rate of the subject” (fig. 1, 20), “means for determining one or more vibratory stimulation parameters to be delivered to the subject based on the heart rate target and the determined heart rate of the subject” (fig. 1, 20) and “means for causing the means to deliver vibratory stimulation to the subject” (fig. 1, 20).
Claim 20 limitation “means for providing instruction” , “means for causing the stimulator to deliver stimulation to the subject”, “means for determining a recovery period for the subject” “means for determining one or more stimulation parameters” have each been interpreted under 35 U.S.C. 112(f), because each uses a non-structural term “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim 20 limitation invokes 35 U.S.C. 112(f), claim 20 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, (f) limitation: “means for providing instruction”  (fig. 1, 20), “means for causing the stimulator to deliver stimulation to the subject” (fig. 1, 20), “means for determining a recovery period for the subject” (fig. 1, 20) “means for determining one or more stimulation parameters” (fig. 1, 20).
Claim 21 limitation  “means for determining a HRV target”, “ means for determining one or more stimulation parameters” “means for causing the means for delivering sensory stimulation”, have each been interpreted under 35 U.S.C. 112(f), because each uses a non-structural term “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim 21 limitation invokes 35 U.S.C. 112(f), claim 18 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, (f) limitation: “means for determining a HRV target” (fig. 1, 20), “ means for determining one or more stimulation parameters” (fig. 1, 20)  “means for causing the means for delivering sensory stimulation” (fig. 1, 20).
  Claim 22 limitation “means for determining a recovery period for the subject” , have each been interpreted under 35 U.S.C. 112(f), because each uses a non-structural term “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim 22 limitation invokes 35 U.S.C. 112(f), claim 18 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, (f) limitation: “means for determining a recovery period for the subject” (fig. 1, 20).  
Claim 23 limitation “means for obtaining stimulation response information from the subject” and “means for adjusting the one or more stimulation parameters” , have each been interpreted under 35 U.S.C. 112(f), because each uses a non-structural term “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim 23 limitation invokes 35 U.S.C. 112(f), claim 18 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, (f) limitation: “means for obtaining stimulation response information from the subject” (fig. 1, 20) and “means for adjusting the one or more stimulation parameters” (fig. 1, 20).  
Claim 24 limitation “the means for generating output signals” , have each been interpreted under 35 U.S.C. 112(f), because each uses a non-structural term “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim 24 limitation invokes 35 U.S.C. 112(f), claim 18 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, (f) limitation: the means for generating output signals (fig. 1, 18).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.  
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 9, 10, 13, 15, 17, 18, 21, 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al.  (Pub. No.: US 20190209843 A1, hereinafter referred to as “Park”).
As per independent Claim 1, Park discloses a system for delivering sensory stimulation to a subject (Park in at least abstract, fig. 1-5, [0001], [0011-0017], [0050-0075], [0084-0107] for example discloses relevant subject-matter. More specifically, Park in at least fig. 1-3, 5, [0054] for example discloses system for delivering sensory stimulation to a subject. See at least Park [0054] “an inducing device 100, i.e., a device for inducing an activity of autonomic nervous system, includes an input unit 110, a storage unit 120, a heart rate measurement unit 130, a processor 140, and a vibration stimulation unit 150”), the system comprising: 
one or more sensors configured to generate output signals indicating one or more physiological parameters of a subject (Park in at least fig. 1-3, [0057] for example discloses one or more sensors/heart rate measurement unit 130 configured to generate output signals indicating one or more physiological parameters of a subject); 
a sensory stimulator configured to deliver sensory stimulation to the subject (Park in at least fig. 1-3, [0059] for example discloses a sensory stimulator/vibration stimulation unit 150 configured to deliver sensory stimulation to the subject); and 
one or more physical processors operatively connected with the one or more sensors and the sensory stimulator, the one or more physical processors being programmed with computer program instructions which, when executed cause the computer system (Park in at least fig. 1-3, [0054], [0107] for example discloses one or more physical processors 140 operatively connected with the one or more sensors and the sensory stimulator, the one or more physical processors being programmed with computer program instructions which, when executed cause the computer system. See at least Park [0054] “an inducing device 100, … includes an input unit 110, a storage unit 120, a heart rate measurement unit 130, a processor 140, and a vibration stimulation unit 150”; [0107] “implemented in a form of executable program command through a variety of computer means recordable to computer readable media…Program commands include not only a machine language code made by a complier but also a high level code that can be used by an interpreter etc., which is executed by a computer.”) to: 
determine one or more physiological parameters of the subject based on the output signals from the sensor (Park, fig. 1-3, [0060], [0067] for example discloses obtaining user's real-time heart rate information and user's cardiac change rate which corresponds to determining one or more physiological parameters based on the output signals from the sensor); 
determine a physiological parameter target based on the on the determined one or more physiological parameters of the subject, the physiological parameters target being different than the determined physiological parameters (Park, fig. 1-3, [0071], [0074] for example discloses determine a physiological parameter target based on the on the determined one or more physiological parameters of the subject, the physiological parameters target being different than the determined physiological parameters. “the predetermined first reference value” in PARK corresponds to the physiological parameter target as recited and in PARK, this value is obtained based on the cardiac change rate, which corresponds to  determining the physiological parameters target based on the one or more physiological parameters of the subject as recited. See at least Park [0071] “processor 140 supports the first vibration stimulus having the first period to be continually applied to the user through the vibration stimulation unit 150 during a time … the predetermined first reference value may be the maximum active state value of the parasympathetic nerve, which is obtained by the cardiac change rate in a specific active state of the user's autonomic nervous system”; [0074] “if does not converge… if the obtained active state value of the parasympathetic nerve does not converge to the first reference value…allow the real-time average cardiac interval to be gradually synchronized with the first vibration stimulus.”); 
determine one or more stimulation parameters of sensory stimulation to be delivered to the subject based on the physiological parameters target and the determined one or more physiological parameters (Park in at least fig. 1-3, [0074-0075] for example discloses determine one or more stimulation parameters of sensory stimulation to be delivered to the subject based on the physiological parameters target and the determined one or more physiological parameters. See Park at least step S50 [0074] “if the obtained active state value of the parasympathetic nerve does not converge to the first reference value, namely, the obtained active state value of the parasympathetic nerve is not changed at a value less than the first reference value or does not converge to the predetermined first reference value, the processor 140 gradually changes the period of the first vibration stimulus from an n-th period, corresponding to the real-time heart rate information, to the first period and supports the first vibration stimulus having an (n-k)-th period, which is each changed period, to be applied to the user through the vibration stimulation unit 150 at the step of S50”); and 
cause the sensory stimulator to deliver the sensory stimulation to the subject based on the determined one or more stimulation parameters (Park, fig. 1-3, [0074-0075] for example discloses causing the sensory stimulator to deliver the sensory stimulation to the subject based on the determined one or more stimulation parameters as seen in step S50. See at least Park [0074] “to be applied to the user through the vibration stimulation unit 150 at the step of S50, to thereby allow the real-time average cardiac interval to be gradually synchronized with the first vibration stimulus”).
As per dependent Claim 2, Park further discloses system wherein the sensory stimulator is configured to deliver vibratory stimulation to the subject (Park, [0058-0059], [0063] in at least fig. 1-3, for example discloses wherein the sensory stimulator is configured to deliver vibratory stimulation to the subject as in S20 and S50. See at Park [0059] “the vibration stimulation unit 150 may operate in response to a control signal from the processor 140 to thereby apply a vibration stimulus to the user”); 
the determined one or more physiological parameters include a heart rate of the subject (Park in at least fig. 1-3, [0062-0063] for example discloses the determined one or more physiological parameters include a heart rate of the subject as in S10. See at least Park [0062] “the user's reference heart rate information corresponding to each of the active states of the autonomic nervous system is acquired”); and the one or more physical processors (Park, processor 140) are further configured to: 
determine a heart rate target based on the on the determined heart rate of the subject, the heart rate target being lower than the determined heart rate (Park, fig. 1-3, [0067], [0074], [0084] for example discloses determine a heart rate target based on the on the determined heart rate of the subject, the heart rate target being lower than the determined heart rate as in S30-S50. See at least Park [0067] “the processor 140 of the inducing device 100 obtains the user's real-time heart rate information and obtains the user's cardiac change rate by referring to the obtained real-time heart rate information at the step of S30.”; [0074] “if the obtained active state value of the parasympathetic nerve does not converge to the first reference value… the processor 140 gradually changes the period of the first vibration stimulus from an n-th period, corresponding to the real-time heart rate information, to … the first vibration stimulus having an (n-k)-th period, … to be applied to the user through the vibration stimulation unit 150 at the step of S50, to thereby allow the real-time average cardiac interval to be gradually synchronized with the first vibration stimulus”); 
 determine one or more vibratory stimulation parameters to be delivered to the subject based on the heart rate target and the determined heart rate of the subject; and cause the sensory stimulator to deliver the vibratory stimulation to the subject based on the determined one or more stimulation parameters (Park, fig. 1-3, [0065], [0074-0075] for example discloses determine one or more vibratory stimulation parameters to be delivered to the subject based on the heart rate target and the determined heart rate of the subject as in S50; and cause the sensory stimulator to deliver the vibratory stimulation to the subject based on the determined one or more stimulation parameters S50. See at least Park [0065] “an inner control function, which is a main function of the autonomic nervous system, may be maximized by inducing the active state of autonomic nervous system in a direction desired by the user. ”; [0075] “if the active state value of the parasympathetic nerve does not converge to the first reference value, the processor 140 minimizes a target value for synchronization by adjusting the period of the first vibration stimulus to become similar to the user's real-time average cardiac interval, to thereby allow the user's real-time average cardiac interval to be easily synchronized with the first vibration stimulus. Further, the (n-k)-th period, which is the period of the first vibration stimulus for synchronization, may be allowed to be gradually changed from the n-th period to the first period and may be allowed to be finally synchronized with the first period by repeating the operation of the user's real-time average cardiac interval to be synchronized gradually”).
As per dependent Claim 5, Park further discloses system wherein the one or more physiological parameters include a heart rate variability HRV of the subject (Park, fig. 1-3, 4B, 5, [0062-0063], [0067], [0069], [0072] for example discloses the one or more physiological parameters include a heart rate variability HRV of the subject. PARK “cardiac change rate” corresponds to recited HRV recited. See at least Park [0067] “ processor 140 of the inducing device 100 obtains the user's real-time heart rate information and obtains the user's cardiac change rate by referring to the obtained real-time heart rate information at the step of S30.”; [0069] “ the processor 140 obtains the user's cardiac change rate, which is generated by quantifying the minute degree of change of the user's cardiac interval by referring to the heart rate”; [0072] “the processor 140 checks whether the active state value of the parasympathetic nerve, obtained by the cardiac change rate, converges to the predetermined first reference value at the step of S40”), and 
wherein the one or more physical processors (Park, fig. 1, 140 “processor”) are further configured to: determine a HRV target based on the on the determined HRV of the subject, the HRV target being higher than the determined HRV (Park, fig. 1-3, 4B, 5, [0067], [0074], [0084] for example discloses determine a HRV/cardiac change rate target based on the on the determined HRV/ cardiac change rate of the subject, the HRV target being higher than the determined HRV. See at least Park [0067] “the processor 140 of the inducing device 100 obtains the user's real-time heart rate information and obtains the user's cardiac change rate by referring to the obtained real-time heart rate information at the step of S30.”; [0074] “if the obtained active state value of the parasympathetic nerve does not converge to the first reference value… the processor 140 gradually changes the period of the first vibration stimulus from an n-th period, corresponding to the real-time heart rate information, to … the first vibration stimulus having an (n-k)-th period, … to be applied to the user through the vibration stimulation unit 150 at the step of S50, to thereby allow the real-time average cardiac interval to be gradually synchronized with the first vibration stimulus”); 
determine one or more stimulation parameters of sensory stimulation to be delivered to the subject based on the HRV target and the determined HRV of the subject; and cause the sensory stimulator to deliver the sensory stimulation to the subject based on the determined one or more stimulation parameters (Park, fig. 1-3, 4B, 5, [0065], [0074-0075] for example discloses determine one or more stimulation parameters of sensory stimulation to be delivered to the subject based on the HRV target and the determined HRV of the subject S20, S30, S40; and cause the sensory stimulator to deliver the sensory stimulation to the subject based on the determined one or more stimulation parameters S50. See at least Park [0065] “an inner control function, which is a main function of the autonomic nervous system, may be maximized by inducing the active state of autonomic nervous system in a direction desired by the user. ”; [0075] “if the active state value of the parasympathetic nerve does not converge to the first reference value, the processor 140 minimizes a target value for synchronization by adjusting the period of the first vibration stimulus to become similar to the user's real-time average cardiac interval, to thereby allow the user's real-time average cardiac interval to be easily synchronized with the first vibration stimulus. Further, the (n-k)-th period, which is the period of the first vibration stimulus for synchronization, may be allowed to be gradually changed from the n-th period to the first period and may be allowed to be finally synchronized with the first period by repeating the operation of the user's real-time average cardiac interval to be synchronized gradually”).
As per dependent Claim 7, Park further discloses system wherein the one or more physical processors are further configured to: obtain stimulation response information from the subject; and adjust the one or more stimulation parameters of the sensory stimulation based on the stimulation response (Park, fig. 1-3, [0062-0063], [0067], [0072-0075] for example discloses processors 140 are further configured to: obtain stimulation response information from the subject as in S30, S40 via sensors; and adjust the one or more stimulation parameters of the sensory stimulation based on the stimulation response as in S50).

As per independent Claim 9, Park discloses a method for delivering sensory stimulation to a subject (Park in at least abstract, fig. 1-5, [0001], [0011-0017], [0050-0075], [0084-0107] for example discloses relevant subject-matter. More specifically, Park in at least fig. 1-3, 5, [0054] for example discloses method for delivering sensory stimulation to a subject. See at least Park [0054] “an inducing device 100, i.e., a device for inducing an activity of autonomic nervous system, includes an input unit 110, a storage unit 120, a heart rate measurement unit 130, a processor 140, and a vibration stimulation unit 150”), the method comprising: 
generating, with one or more sensors, output signals indicating one or more physiological parameters of a subject (Park in at least fig. 1-3, [0057] for example discloses generating, with one or more sensors/heart rate measurement unit 130, output signals indicating one or more physiological parameters of a subject); 
determining, with one or more physical processors, one or more physiological parameters of the subject based on the output signals from the sensor (Park, fig. 1-3, [0060], [0067] for example discloses determining, with one or more physical processors 140, one or more physiological parameters (i.e. user's real-time heart rate information and user's cardiac change rate) of the subject based on the output signals from the sensor/heart rate measurement unit 130. ); 
determining, with one or more physical processors, a physiological parameter target based on the on the determined one or more physiological parameters of the subject, the physiological parameters target being different than the determined physiological parameters (Park, fig. 1-3, [0071], [0074] for example discloses determining, with one or more physical processors 140, a physiological parameter target based on the on the determined one or more physiological parameters of the subject, the physiological parameters target being different than the determined physiological parameters. “the predetermined first reference value” in PARK corresponds to the physiological parameter target as recited and in PARK, this value is obtained based on the cardiac change rate, which corresponds to  determining the physiological parameters target based on the one or more physiological parameters of the subject as recited. See at least Park [0071] “processor 140 supports the first vibration stimulus having the first period to be continually applied to the user through the vibration stimulation unit 150 during a time … the predetermined first reference value may be the maximum active state value of the parasympathetic nerve, which is obtained by the cardiac change rate in a specific active state of the user's autonomic nervous system”; [0074] “if does not converge… if the obtained active state value of the parasympathetic nerve does not converge to the first reference value…allow the real-time average cardiac interval to be gradually synchronized with the first vibration stimulus.”);
determining, with one or more physical processors, one or more stimulation parameters of sensory stimulation to be delivered to the subject based on the physiological parameters target and the determined one or more physiological parameters (Park in at least fig. 1-3, [0074-0075] for example discloses determining, with one or more physical processors 140, one or more stimulation parameters of sensory stimulation to be delivered to the subject based on the physiological parameters target and the determined one or more physiological parameters. See Park at least step S50 [0074] “if the obtained active state value of the parasympathetic nerve does not converge to the first reference value, namely, the obtained active state value of the parasympathetic nerve is not changed at a value less than the first reference value or does not converge to the predetermined first reference value, the processor 140 gradually changes the period of the first vibration stimulus from an n-th period, corresponding to the real-time heart rate information, to the first period and supports the first vibration stimulus having an (n-k)-th period, which is each changed period, to be applied to the user through the vibration stimulation unit 150 at the step of S50”); and 
causing, with one or more physical processors, a sensory stimulator to deliver sensory stimulation to the subject based on the determined one or more stimulation parameters (Park, fig. 1-3, [0074-0075] for example discloses causing, with one or more physical processors 140, a sensory stimulator to deliver sensory stimulation to the subject based on the determined one or more stimulation parameters as seen in step S50. See at least Park [0074] “to be applied to the user through the vibration stimulation unit 150 at the step of S50, to thereby allow the real-time average cardiac interval to be gradually synchronized with the first vibration stimulus”).
As per dependent Claim 10, Park further discloses method wherein the one or more physiological parameters include a heart rate of the subject (Park in at least fig. 1-3, [0062-0063] for example discloses the one or more physiological parameters include a heart rate of the subject as in S10. See at least Park [0062] “the user's reference heart rate information corresponding to each of the active states of the autonomic nervous system is acquired”) and wherein the method further comprises: 
determining, with one or more physical processors, a heart rate target based on the on the determined heart rate of the subject, the heart rate target being lower than the determined heart rate (Park, fig. 1-3, [0067], [0074], [0084] for example discloses determining, with one or more physical processors 140, a heart rate target based on the on the determined heart rate of the subject, the heart rate target being lower than the determined heart rate as in S30-S50. See at least Park [0067] “the processor 140 of the inducing device 100 obtains the user's real-time heart rate information and obtains the user's cardiac change rate by referring to the obtained real-time heart rate information at the step of S30.”; [0074] “if the obtained active state value of the parasympathetic nerve does not converge to the first reference value… the processor 140 gradually changes the period of the first vibration stimulus from an n-th period, corresponding to the real-time heart rate information, to … the first vibration stimulus having an (n-k)-th period, … to be applied to the user through the vibration stimulation unit 150 at the step of S50, to thereby allow the real-time average cardiac interval to be gradually synchronized with the first vibration stimulus”); 
determining, with one or more physical processors, one or more vibratory stimulation parameters to be delivered to the subject based on the heart rate target and the determined heart rate of the subject; and causing, with one or more physical processors, a vibratory stimulator to deliver vibratory stimulation to the subject based on the determined one or more stimulation parameters (Park, fig. 1-3, [0065], [0074-0075] for example discloses determining, with one or more physical processors 140, one or more vibratory stimulation parameters to be delivered to the subject based on the heart rate target and the determined heart rate of the subject as in S50; and causing, with one or more physical processors 140, a vibratory stimulator to deliver vibratory stimulation to the subject based on the determined one or more stimulation parameters S50. See at least Park [0065] “an inner control function, which is a main function of the autonomic nervous system, may be maximized by inducing the active state of autonomic nervous system in a direction desired by the user. ”; [0075] “if the active state value of the parasympathetic nerve does not converge to the first reference value, the processor 140 minimizes a target value for synchronization by adjusting the period of the first vibration stimulus to become similar to the user's real-time average cardiac interval, to thereby allow the user's real-time average cardiac interval to be easily synchronized with the first vibration stimulus. Further, the (n-k)-th period, which is the period of the first vibration stimulus for synchronization, may be allowed to be gradually changed from the n-th period to the first period and may be allowed to be finally synchronized with the first period by repeating the operation of the user's real-time average cardiac interval to be synchronized gradually”).

As per dependent Claim 13, Park further discloses method wherein the one or more physiological parameters include a heart rate variability HRV of the subject (Park, fig. 1-3, 4B, 5, [0062-0063], [0067], [0069], [0072] for example discloses the one or more physiological parameters include a heart rate variability HRV of the subject. PARK “cardiac change rate” corresponds to recited HRV recited. See at least Park [0067] “ processor 140 of the inducing device 100 obtains the user's real-time heart rate information and obtains the user's cardiac change rate by referring to the obtained real-time heart rate information at the step of S30.”; [0069] “ the processor 140 obtains the user's cardiac change rate, which is generated by quantifying the minute degree of change of the user's cardiac interval by referring to the heart rate”; [0072] “the processor 140 checks whether the active state value of the parasympathetic nerve, obtained by the cardiac change rate, converges to the predetermined first reference value at the step of S40”), and wherein the method further comprises: 
determining, with one or more physical processors, a HRV target based on the on the determined HRV of the subject, the HRV target being higher than the determined HRV (Park, fig. 1-3, 4B, 5, [0067], [0074], [0084] for example discloses determining, with one or more physical processors 140, a HRV/cardiac change rate target based on the on the determined HRV of the subject, the HRV target being higher than the determined HRV. See at least Park [0067] “the processor 140 of the inducing device 100 obtains the user's real-time heart rate information and obtains the user's cardiac change rate by referring to the obtained real-time heart rate information at the step of S30.”; [0074] “if the obtained active state value of the parasympathetic nerve does not converge to the first reference value… the processor 140 gradually changes the period of the first vibration stimulus from an n-th period, corresponding to the real-time heart rate information, to … the first vibration stimulus having an (n-k)-th period, … to be applied to the user through the vibration stimulation unit 150 at the step of S50, to thereby allow the real-time average cardiac interval to be gradually synchronized with the first vibration stimulus”); 
determining, with one or more physical processors, one or more stimulation parameters of sensory stimulation to be delivered to the subject based on the HRV target and the determined HRV of the subject; and causing, with one or more physical processors, the sensory stimulator to deliver the sensory stimulation to the subject based on the determined one or more stimulation parameters (Park, fig. 1-3, 4B, 5, [0065], [0074-0075] for example discloses determining, with one or more physical processors 140, one or more stimulation parameters of sensory stimulation to be delivered to the subject based on the HRV target and the determined HRV of the subject S20, S30, S40; and causing, with one or more physical processors 140, the sensory stimulator to deliver the sensory stimulation to the subject based on the determined one or more stimulation parameters S50. See at least Park [0065] “an inner control function, which is a main function of the autonomic nervous system, may be maximized by inducing the active state of autonomic nervous system in a direction desired by the user. ”; [0075] “if the active state value of the parasympathetic nerve does not converge to the first reference value, the processor 140 minimizes a target value for synchronization by adjusting the period of the first vibration stimulus to become similar to the user's real-time average cardiac interval, to thereby allow the user's real-time average cardiac interval to be easily synchronized with the first vibration stimulus. Further, the (n-k)-th period, which is the period of the first vibration stimulus for synchronization, may be allowed to be gradually changed from the n-th period to the first period and may be allowed to be finally synchronized with the first period by repeating the operation of the user's real-time average cardiac interval to be synchronized gradually”).
As per dependent Claim 15, Park further discloses method further comprising: obtaining, with one or more physical processors, stimulation response information from the subject; and adjusting, with one or more physical processors, the one or more stimulation parameters of the sensory stimulation based on the stimulation response (Park, fig. 1-3, [0062-0063], [0067], [0072-0075] for example discloses obtaining, with one or more physical processors 140, stimulation response information from the subject as in S30, S40 via sensors; and adjusting, with one or more physical processors 140, the one or more stimulation parameters of the sensory stimulation based on the stimulation response as in S50).
As per independent Claim 17, Park discloses a system for delivering sensory stimulation to a subject (Park in at least abstract, fig. 1-5, [0001], [0011-0017], [0050-0075], [0084-0107] for example discloses relevant subject-matter. More specifically, Park in at least fig. 1-3, 5, [0054] for example discloses system for delivering sensory stimulation to a subject. See at least Park [0054] “an inducing device 100, i.e., a device for inducing an activity of autonomic nervous system, includes an input unit 110, a storage unit 120, a heart rate measurement unit 130, a processor 140, and a vibration stimulation unit 150”), the system comprising: 
means for generating output signals indicating one or more physiological parameters of a subject (Park in at least fig. 1-3, [0057] for example discloses means for generating output signals/ heart rate measurement unit 130 indicating one or more physiological parameters of a subject); 
means for delivering sensory stimulation to the subject (Park in at least fig. 1-3, [0059] for example discloses means for delivering sensory stimulation/vibration stimulation unit 150  to the subject); 
means for determining one or more physiological parameters of the subject based on the output signals from the means for generating output signals (Park, fig. 1-3, [0060], [0067] for example discloses means for determining 140 one or more physiological parameters (i.e. user's real-time heart rate information and user's cardiac change rate) of the subject based on the output signals from the means for generating output signals. Specifically, Park, fig. 1-3, [0060], [0067] obtaining user's real-time heart rate information and user's cardiac change rate corresponds to determining one or more physiological parameters based on the output signals from the sensor); 
means for determining a physiological parameter target based on the on the determined one or more physiological parameters (Park, fig. 1-3, [0071], [0074] for example discloses means for determining 140 a physiological parameter target based on the on the determined one or more physiological parameters. “the predetermined first reference value” in PARK corresponds to the physiological parameter target as recited and in PARK, this value is obtained based on the cardiac change rate, which corresponds to  determining the physiological parameters target based on the one or more physiological parameters of the subject as recited. See at least Park [0071] “processor 140 supports the first vibration stimulus having the first period to be continually applied to the user through the vibration stimulation unit 150 during a time … the predetermined first reference value may be the maximum active state value of the parasympathetic nerve, which is obtained by the cardiac change rate in a specific active state of the user's autonomic nervous system”; [0074] “if does not converge… if the obtained active state value of the parasympathetic nerve does not converge to the first reference value…allow the real-time average cardiac interval to be gradually synchronized with the first vibration stimulus.”);
means for determining one or more stimulation parameters of sensory stimulation to be delivered to the subject based on the physiological parameter target and the determined one or more physiological parameters (Park in at least fig. 1-3, [0074-0075] for example discloses means for determining 140 one or more stimulation parameters of sensory stimulation to be delivered to the subject based on the physiological parameter target and the determined one or more physiological parameters. See Park at least step S50 [0074] “if the obtained active state value of the parasympathetic nerve does not converge to the first reference value, namely, the obtained active state value of the parasympathetic nerve is not changed at a value less than the first reference value or does not converge to the predetermined first reference value, the processor 140 gradually changes the period of the first vibration stimulus from an n-th period, corresponding to the real-time heart rate information, to the first period and supports the first vibration stimulus having an (n-k)-th period, which is each changed period, to be applied to the user through the vibration stimulation unit 150 at the step of S50”); and 
means for causing means for delivering sensory stimulation to deliver the sensory stimulation to the subject based on the determined one or more stimulation parameters (Park, fig. 1-3, [0074-0075] for example discloses means for causing 140 means for delivering sensory stimulation 150 to deliver the sensory stimulation to the subject based on the determined one or more stimulation parameters as in step S50. See at least Park [0074] “to be applied to the user through the vibration stimulation unit 150 at the step of S50, to thereby allow the real-time average cardiac interval to be gradually synchronized with the first vibration stimulus”).

As per dependent Claim 18, Park further discloses system wherein the one or more physiological parameters include a heart rate of the subject (Park in at least fig. 1-3, [0062-0063] for example discloses the one or more physiological parameters include a heart rate of the subject as in S10. See at least Park [0062] “the user's reference heart rate information corresponding to each of the active states of the autonomic nervous system is acquired”); 
the means are configured for delivering vibratory stimulation to the subject (Park in at least fig. 1-3, [0062-0063] for example discloses the means are configured for delivering vibratory stimulation/ the vibration stimulation unit 150  to the subject as in S20 and S50. See at Park [0059] “the vibration stimulation unit 150 may operate in response to a control signal from the processor 140 to thereby apply a vibration stimulus to the user”); and wherein the system further comprises: 
means for determining a heart rate target based on the on the determined heart rate of the subject, the heart rate target being lower than the determined heart rate (Park in at least fig. 1-3, [0062-0063] for example discloses means for determining 140 a heart rate target based on the on the determined heart rate of the subject, the heart rate target being lower than the determined heart rate as in S30-S50. See at least Park [0067] “the processor 140 of the inducing device 100 obtains the user's real-time heart rate information and obtains the user's cardiac change rate by referring to the obtained real-time heart rate information at the step of S30.”; [0074] “if the obtained active state value of the parasympathetic nerve does not converge to the first reference value… the processor 140 gradually changes the period of the first vibration stimulus from an n-th period, corresponding to the real-time heart rate information, to … the first vibration stimulus having an (n-k)-th period, … to be applied to the user through the vibration stimulation unit 150 at the step of S50, to thereby allow the real-time average cardiac interval to be gradually synchronized with the first vibration stimulus”); 
means for determining one or more vibratory stimulation parameters to be delivered to the subject based on the heart rate target and the determined heart rate of the subject; and means for causing the means to deliver vibratory stimulation to the subject based on the determined one or more stimulation parameters (Park, fig. 1-3, [0065], [0074-0075] for example discloses means for determining 140 one or more vibratory stimulation parameters to be delivered to the subject based on the heart rate target and the determined heart rate of the subject as in S50; and means for causing 140 the means to deliver vibratory stimulation 150 to the subject based on the determined one or more stimulation parameters S50. See at least Park [0065] “an inner control function, which is a main function of the autonomic nervous system, may be maximized by inducing the active state of autonomic nervous system in a direction desired by the user. ”; [0075] “if the active state value of the parasympathetic nerve does not converge to the first reference value, the processor 140 minimizes a target value for synchronization by adjusting the period of the first vibration stimulus to become similar to the user's real-time average cardiac interval, to thereby allow the user's real-time average cardiac interval to be easily synchronized with the first vibration stimulus. Further, the (n-k)-th period, which is the period of the first vibration stimulus for synchronization, may be allowed to be gradually changed from the n-th period to the first period and may be allowed to be finally synchronized with the first period by repeating the operation of the user's real-time average cardiac interval to be synchronized gradually”).
As per dependent Claim 21, Park further discloses system wherein the one or more physiological parameters include a heart rate variability HRV of the subject (Park, fig. 1-3, 4B, 5, [0062-0063], [0067], [0069], [0072] for example discloses the one or more physiological parameters include a heart rate variability HRV of the subject. PARK “cardiac change rate” corresponds to recited HRV recited. See at least Park [0067] “ processor 140 of the inducing device 100 obtains the user's real-time heart rate information and obtains the user's cardiac change rate by referring to the obtained real-time heart rate information at the step of S30.”; [0069] “ the processor 140 obtains the user's cardiac change rate, which is generated by quantifying the minute degree of change of the user's cardiac interval by referring to the heart rate”; [0072] “the processor 140 checks whether the active state value of the parasympathetic nerve, obtained by the cardiac change rate, converges to the predetermined first reference value at the step of S40”), and wherein the system further comprises: 
means for determining a HRV target based on the on the determined HRV of the subject, the HRV target being higher than the determined HRV (Park, fig. 1-3, 4B, 5, [0067], [0074], [0084] for example discloses means for determining 140 a HRV/cardiac change rate target based on the on the determined HRV of the subject, the HRV target being higher than the determined HRV. See at least Park [0067] “the processor 140 of the inducing device 100 obtains the user's real-time heart rate information and obtains the user's cardiac change rate by referring to the obtained real-time heart rate information at the step of S30.”; [0074] “if the obtained active state value of the parasympathetic nerve does not converge to the first reference value… the processor 140 gradually changes the period of the first vibration stimulus from an n-th period, corresponding to the real-time heart rate information, to … the first vibration stimulus having an (n-k)-th period, … to be applied to the user through the vibration stimulation unit 150 at the step of S50, to thereby allow the real-time average cardiac interval to be gradually synchronized with the first vibration stimulus”); 
means for determining one or more stimulation parameters of sensory stimulation to be delivered to the subject based on the HRV target and the determined HRV of the subject; and means for causing the means for delivering sensory stimulation to deliver the sensory stimulation to the subject based on the determined one or more stimulation parameters (Park, fig. 1-3, 4B, 5, [0065], [0074-0075] for example discloses means for determining 140 one or more stimulation parameters of sensory stimulation to be delivered to the subject based on the HRV target and the determined HRV of the subject as in S20, S30, S40; and means for causing 140 the means for delivering sensory stimulation 150 to deliver the sensory stimulation to the subject based on the determined one or more stimulation parameters as in S50. See at least Park [0065] “an inner control function, which is a main function of the autonomic nervous system, may be maximized by inducing the active state of autonomic nervous system in a direction desired by the user. ”; [0075] “if the active state value of the parasympathetic nerve does not converge to the first reference value, the processor 140 minimizes a target value for synchronization by adjusting the period of the first vibration stimulus to become similar to the user's real-time average cardiac interval, to thereby allow the user's real-time average cardiac interval to be easily synchronized with the first vibration stimulus. Further, the (n-k)-th period, which is the period of the first vibration stimulus for synchronization, may be allowed to be gradually changed from the n-th period to the first period and may be allowed to be finally synchronized with the first period by repeating the operation of the user's real-time average cardiac interval to be synchronized gradually”).

As per dependent Claim 23, Park further discloses system further comprising: means for obtaining stimulation response information from the subject; and means for adjusting the one or more stimulation parameters based on the stimulation response (Park, fig. 1-3, [0062-0063], [0067], [0072-0075] for example discloses means for obtaining 140 stimulation response information from the subject as in S30, S40 via sensors; and means for adjusting 140 the one or more stimulation parameters based on the stimulation response as in S50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, 8, 12, 14, 16, 20, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of  Vardas et al. (Pub. No.: US 20220175309 A1, hereinafter referred to as “Vardas”).
As per dependent Claim 4, Park discloses system of claim 2 (see claim 2),
Park  does not explicitly disclose provide instruction to the subject to start a physical activity; responsive the heart rate of the subject reaching a pre-determined heart rate value, cause the stimulator to deliver stimulation to the subject, the stimulation having one or more baseline parameters; determine a recovery period for the subject, the recovery period corresponding to a time to reach the target heart rate; and determine one or more stimulation parameters of sensory stimulation to be delivered to the subject in subsequent stimulation based on the determined recovery period.
However, in an analogous sensory stimulation delivering field of endeavor field of endeavor, Vardas discloses a system for delivering stimulation to a subject (Vardas in at least abstract, 3, 9-10, [0025-0033], [0042-0043], [0068-0069], [0090], [0096], [0100], [0105-0110], [0117-0121] for example discloses relevant subject-matter. More specifically, Vardas in abstract, fig. 3, 9-10, [0105], [0110]for example discloses system 900 for delivering sensory stimulation to a subject. See at least Vardas [0105] “System 900 may include a number of sensors, e.g., a respiration rate sensor 905 …and a heart rate sensor 910 … Sensors 905, 910, and 920 are in communication with a computing device 915. Computing device 915 may further be in control of a haptic device 925 … for communicating with the user. System 900 may be referred to as a Biometric Analysis Device”) wherein the one or more physical processors (Vardas in fig. 9-10, [0110], processor 1020) are further configured to:
provide instruction to the subject to start a physical activity (Vardas in fig. 3, [0090] for example discloses provide instruction via indication to the subject to start a physical activity such a breathing at a respiration of 4 to 8 breaths per minute. Here, Vardas “breathing at a respiration of 4 to 8 breaths per minute” is representative of claimed “physical activity” since such breathing involves chest/diaphragm movement. See at least Vardas [0090] “To indicate resonance, in step 310, a user is given a breathing indicator at a rate between 4 and 8 breaths per minute”); 
responsive the heart rate of the subject reaching a pre-determined heart rate value, cause the stimulator to deliver stimulation to the subject, the stimulation having one or more baseline parameters (Vardas in fig. 3, [0031], [0043], [0090] for example discloses responsive the heart rate of the subject reaching a pre-determined heart rate value, cause the stimulator to deliver stimulation/haptic feedback to the subject, the stimulation having one or more baseline parameters. Here, Vardas “pre-determined biometric values” encompasses and thus, is representative of claimed “a pre-determined heart rate value” in light of [0031], [0043] which lists use of heart rate as biometric value. See at least Vardas [0090] “In step 340, a first indication is provided when the resonance value is within a threshold amount, the indication being in the form of …haptic feedback…”); 
determine a recovery period for the subject, the recovery period corresponding to a time to reach the target heart rate (Vardas in fig. 3, [0090] Vardas in fig. 3, 9-10, [0090], [0105] for example discloses determine a recovery period for the subject as in steps 340-360, the recovery period corresponding to a time to reach the target heart rate. Here,  claimed “target heart rate” is encompassed in and representative of “resonance value” in Vardas and claimed “a time to reach the physiological parameter target” is represented by Vardas “a time requirement for a first threshold amount is met”.); and 
determine one or more stimulation parameters of sensory stimulation to be delivered to the subject in subsequent stimulation based on the determined recovery period (Vardas in fig. 3, [0090] for example discloses determine one or more stimulation parameters of sensory stimulation/haptic feedback to be delivered to the subject in subsequent stimulation based on the determined recovery period. See at least Vardas [0090] “In step 340, a first indication is provided when the resonance value is within a threshold amount, the indication being in the form of … haptic feedback…In step 350, the time within a first threshold amount is measured. And in step 360, a second indication is provided when a time requirement for a first threshold amount is met, the indication being in the form of … haptic feedback…the predetermined value in step 330 may be based on previous data collected by the same user. In an embodiment, the historical measurement is the best recorded historical measurement”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for delivering stimulation to a subject as taught by Park, by further including the above instruction based stimulation limitations, as taught by Vardas. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of measuring, determining and indicating to the user, the time user has maintained resonance, in order to assist with optimizing user’s vagal tone (Vardas, [0083], [0090]).

As per dependent Claim 6, Park discloses  system of claim 1 (see claim 1),
Park  does not explicitly disclose determine a recovery period for the subject features.
However, in an analogous sensory stimulation delivering field of endeavor field of endeavor, Vardas discloses system for delivering sensory stimulation to a subject (Vardas in at least abstract, 3, 9-10, [0025-0033], [0042-0043], [0068-0069], [0090], [0096], [0100], [0105-0110], [0117-0121] for example discloses relevant subject-matter. More specifically, Vardas in abstract, fig. 3, 9-10, [0105], [0110]for example discloses system 900 for delivering sensory stimulation to a subject. See at least Vardas [0105] “System 900 may include a number of sensors, e.g., a respiration rate sensor 905 …and a heart rate sensor 910 … Sensors 905, 910, and 920 are in communication with a computing device 915. Computing device 915 may further be in control of a haptic device 925 … for communicating with the user. System 900 may be referred to as a Biometric Analysis Device”) 
wherein the one or more physical processors are configured to determine a recovery period for the subject, the recovery period corresponding to a time to reach the physiological parameter target (Vardas in fig. 3, 9-10, [0090], [0105] for example discloses processors 1020 are configured to determine a recovery period for the subject as in steps 340-360, the recovery period corresponding to a time to reach the physiological parameter target. Here,  claimed “physiological parameter target” is encompassed in and representative of “resonance value” in Vardas and claimed “a time to reach the physiological parameter target” is represented by Vardas “a time requirement for a first threshold amount is met”. See at least Vardas [0090] “a method 300 may indicate a time in resonance. To indicate resonance, in step 310, a user is given a breathing indicator at a rate … In step 320, at least one of heart rate, heart rate variability, skin conductance, skin temperature, respiration, and blood pressure are measured. In step 330, the differences between measured biometrics and pre-determined biometric values are calculated. In step 340, a first indication is provided when the resonance value is within a threshold amount, the indication being in the form of … haptic feedback…In step 350, the time within a first threshold amount is measured. And in step 360, a second indication is provided when a time requirement for a first threshold amount is met, the indication being in the form of … haptic feedback”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for delivering stimulation to a subject as taught by Park, by further determining a recovery period for the subject, as taught by Vardas. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of using recovering period for measuring, determining and indicating to the user, the time user has maintained resonance, in order to assist with optimizing user’s vagal tone (Vardas, [0083], [0090]).

As per dependent Claim 8, Park discloses system of claim 1 (see claim 1),
Park  does not explicitly disclose wherein the one or more sensors include one or more of an electrocardiogram (ECG), photoplethysmograph (PPG), electroencephalogram (EEG), and/or galvanic skin resistance (GSR) sensor, and wherein the one or more physiological parameters include one or more of alpha power, beta power, and/or skin conductance.
However, in an analogous sensory stimulation delivering field of endeavor field of endeavor, Vardas discloses system for delivering sensory stimulation to a subject (Vardas in at least abstract, 3, 9-10, [0025-0033], [0042-0043], [0068-0069], [0090], [0096], [0100], [0105-0110], [0117-0121] for example discloses relevant subject-matter. More specifically, Vardas in abstract, fig. 3, 9-10, [0105], [0110] for example discloses system 900 for delivering sensory stimulation to a subject. See at least Vardas [0105] “System 900 may include a number of sensors, e.g., a respiration rate sensor 905 …and a heart rate sensor 910 … Sensors 905, 910, and 920 are in communication with a computing device 915. Computing device 915 may further be in control of a haptic device 925 … for communicating with the user. System 900 may be referred to as a Biometric Analysis Device”) 
wherein the one or more sensors include one or more of an electrocardiogram (ECG), photoplethysmograph (PPG), electroencephalogram (EEG), and/or galvanic skin resistance (GSR) sensor (Vardas in [0027-0028], [0031], [0069], [0106], [0118] for example discloses one or more sensors include one or more of an electrocardiogram (ECG), photoplethysmograph (PPG), electroencephalogram (EEG), and/or galvanic skin resistance (GSR) sensor. See at least Vardas [0106] “Respiration rate sensor 905 may be an impedance-based sensor as discussed within this specification. Heart rate sensor 910 may be, e.g., a plurality of sensors sufficient to produce an electrocardiogram (ECG, as discussed within), a chest-mounted device, or a wrist-mounted device, so long as the device provides heart rate data with sufficient accuracy and precision. Sensor 920 is representative of additional sensors that may be included, such as sensors for determining galvanic skin response”), and 
wherein the one or more physiological parameters include one or more of alpha power, beta power, and/or skin conductance (Vardas in [0028], [0118] for example discloses wherein the one or more physiological parameters include one or more of alpha power, beta power, and/or skin conductance. See at least [0118] “additional sensors, e.g., a temperature sensor or a galvanic response sensor, may be provided”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors and sensor metrics used in the system for delivering stimulation to a subject as taught by Park, to be one or more of an electrocardiogram (ECG), photoplethysmograph (PPG), electroencephalogram (EEG), and/or galvanic skin resistance (GSR) sensor, and wherein the one or more physiological parameters include one or more of alpha power, beta power, and/or skin conductance, as taught by Vardas. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage such metrics are at least indirectly correlated to stress level i.e. as a person gets more stressed, skin temperature raises, skin conductivity lowers, HRV lowers, HR raises, and blood pressure elevates and a cumulative analysis of all of them together can be used to derive a stress metric (Vardas, [0096]) and measuring and indicating time the user stays in resonance via such biometric feedback benefits the user recovery from stress (Vardas, [0090]).

As per dependent Claim 12, Park discloses  method of claim 10 (see claim 10)
Park  does not explicitly disclose instruction to the subject to start a physical activity; responsive the heart rate of the subject reaching a pre-determined heart rate value, causing, with one or more physical processors, the stimulator to deliver stimulation to the subject, the stimulation having one or more baseline parameters; determining, with one or more physical processors, a recovery period for the subject, the recovery period corresponding to a time to reach the target heart rate; and determining, with one or more physical processors, one or more stimulation parameters of sensory stimulation to be delivered to the subject in subsequent stimulation based on the determined recovery period.
However, in an analogous sensory stimulation delivering field of endeavor field of endeavor, Vardas discloses a method for delivering sensory stimulation to a subject (Vardas in at least abstract, 3, 9-10, [0025-0033], [0042-0043], [0068-0069], [0090], [0096], [0100], [0105-0110], [0117-0121] for example discloses relevant subject-matter. More specifically, Vardas in abstract, fig. 3, 9-10, [0090], [0105], [0110] for example discloses method for delivering sensory stimulation to a subject. See at least Vardas [0090] “a method for measuring and providing feedback on Resonance. Heart rate variability biofeedback benefits are received when individuals stay in Resonance”) 
providing, with one or more physical processors, instruction to the subject to start a physical activity (Vardas in fig. 3, [0090] for example discloses providing, with one or more physical processors 1020, instruction to the subject to start a physical activity. Specifically, Vardas in fig. 3, [0090] for example discloses provide instruction via indication to the subject to start a physical activity such a breathing at a respiration of 4 to 8 breaths per minute. Here, Vardas “breathing at a respiration of 4 to 8 breaths per minute” is representative of claimed “physical activity” since such breathing involves chest/diaphragm movement. See at least Vardas [0090] “To indicate resonance, in step 310, a user is given a breathing indicator at a rate between 4 and 8 breaths per minute”); 
responsive the heart rate of the subject reaching a pre-determined heart rate value, causing, with one or more physical processors, the stimulator to deliver stimulation to the subject, the stimulation having one or more baseline parameters (Vardas in fig. 3, [0031], [0043], [0090] for example discloses responsive the heart rate of the subject reaching a pre-determined heart rate value, causing, with one or more physical processors 1020, the stimulator to deliver stimulation/haptic feedback to the subject, the stimulation having one or more baseline parameters. Here, Vardas “pre-determined biometric values” encompasses and thus, is representative of claimed “a pre-determined heart rate value” in light of [0031], [0043] which lists use of heart rate as biometric value. See at least Vardas [0090] “In step 340, a first indication is provided when the resonance value is within a threshold amount, the indication being in the form of …haptic feedback…”); 
determining, with one or more physical processors, a recovery period for the subject, the recovery period corresponding to a time to reach the target heart rate (Vardas in fig. 3, [0090] Vardas in fig. 3, 9-10, [0090], [0105] for example discloses determining, with one or more physical processors 1020,  a recovery period for the subject as in steps 340-360, the recovery period corresponding to a time to reach the target heart rate. Here,  claimed “target heart rate” is encompassed in and representative of “resonance value” in Vardas and claimed “a time to reach the physiological parameter target” is represented by Vardas “a time requirement for a first threshold amount is met”.); and 
determining, with one or more physical processors, one or more stimulation parameters of sensory stimulation to be delivered to the subject in subsequent stimulation based on the determined recovery period (Vardas in fig. 3, [0090] for example discloses determining, with one or more physical processors 1020, one or more stimulation parameters of sensory stimulation/ haptic feedback to be delivered to the subject in subsequent stimulation based on the determined recovery period. See at least Vardas [0090] “In step 340, a first indication is provided when the resonance value is within a threshold amount, the indication being in the form of … haptic feedback…In step 350, the time within a first threshold amount is measured. And in step 360, a second indication is provided when a time requirement for a first threshold amount is met, the indication being in the form of … haptic feedback…the predetermined value in step 330 may be based on previous data collected by the same user. In an embodiment, the historical measurement is the best recorded historical measurement”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for delivering stimulation to a subject as taught by Park, by further including the above instruction based stimulation limitations, as taught by Vardas. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of measuring, determining and indicating to the user, the time user has maintained resonance, in order to assist with optimizing user’s vagal tone (Vardas, [0083], [0090]).

As per dependent Claim 14, Park discloses method of claim 9 (see claim 9)
Park  does not explicitly disclose determining a recovery period for the subject features.
However, in an analogous sensory stimulation delivering field of endeavor field of endeavor, Vardas discloses a method for delivering sensory stimulation to a subject (Vardas in at least abstract, 3, 9-10, [0025-0033], [0042-0043], [0068-0069], [0090], [0096], [0100], [0105-0110], [0117-0121] for example discloses relevant subject-matter. More specifically, Vardas in abstract, fig. 3, 9-10, [0090], [0105], [0110] for example discloses method for delivering sensory stimulation to a subject. See at least Vardas [0090] “a method for measuring and providing feedback on Resonance. Heart rate variability biofeedback benefits are received when individuals stay in Resonance”) 
further comprising determining a recovery period for the subject, the recovery period corresponding to a time to reach the physiological parameter target (Vardas in fig. 3, 9-10, [0090], [0105] for example discloses determining a recovery period for the subject as in steps 340-360, the recovery period corresponding to a time to reach the physiological parameter target. Here,  claimed “physiological parameter target” is encompassed in and representative of “resonance value” in Vardas and claimed “a time to reach the physiological parameter target” is represented by Vardas “a time requirement for a first threshold amount is met”. See at least Vardas [0090] “a method 300 may indicate a time in resonance. To indicate resonance, in step 310, a user is given a breathing indicator at a rate … In step 320, at least one of heart rate, heart rate variability, skin conductance, skin temperature, respiration, and blood pressure are measured. In step 330, the differences between measured biometrics and pre-determined biometric values are calculated. In step 340, a first indication is provided when the resonance value is within a threshold amount, the indication being in the form of … haptic feedback…In step 350, the time within a first threshold amount is measured. And in step 360, a second indication is provided when a time requirement for a first threshold amount is met, the indication being in the form of … haptic feedback”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for delivering stimulation to a subject as taught by Park, by further determining a recovery period for the subject, as taught by Vardas. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of using recovering period for measuring, determining and indicating to the user, the time user has maintained resonance, in order to assist with optimizing user’s vagal tone (Vardas, [0083], [0090]).

As per dependent Claim 16, Park discloses  method of claim 9 (see claim 9)
Park  does not explicitly disclose wherein the one or more sensors include one or more of an electrocardiogram (ECG), photoplethysmograph (PPG), electroencephalogram (EEG), and/or galvanic skin resistance (GSR) sensor, and wherein the one or more physiological parameters include one or more of alpha power, beta power, and/or skin conductance.
However, in an analogous sensory stimulation delivering field of endeavor field of endeavor, Vardas discloses a method for delivering sensory stimulation to a subject (Vardas in at least abstract, 3, 9-10, [0025-0033], [0042-0043], [0068-0069], [0090], [0096], [0100], [0105-0110], [0117-0121] for example discloses relevant subject-matter. More specifically, Vardas in abstract, fig. 3, 9-10, [0090], [0105], [0110] for example discloses method for delivering sensory stimulation to a subject. See at least Vardas [0090] “a method for measuring and providing feedback on Resonance. Heart rate variability biofeedback benefits are received when individuals stay in Resonance”) 
wherein the one or more sensors include one or more of an electrocardiogram (ECG), photoplethysmograph (PPG), electroencephalogram (EEG), and/or galvanic skin resistance (GSR) sensor (Vardas in [0027-0028], [0031], [0069], [0106], [0118] for example discloses one or more sensors include one or more of an electrocardiogram (ECG), photoplethysmograph (PPG), electroencephalogram (EEG), and/or galvanic skin resistance (GSR) sensor. See at least Vardas [0106] “Respiration rate sensor 905 may be an impedance-based sensor as discussed within this specification. Heart rate sensor 910 may be, e.g., a plurality of sensors sufficient to produce an electrocardiogram (ECG, as discussed within), a chest-mounted device, or a wrist-mounted device, so long as the device provides heart rate data with sufficient accuracy and precision. Sensor 920 is representative of additional sensors that may be included, such as sensors for determining galvanic skin response”), and 
wherein the one or more physiological parameters include one or more of alpha power, beta power, and/or skin conductance (Vardas in [0028], [0118] for example discloses wherein the one or more physiological parameters include one or more of alpha power, beta power, and/or skin conductance. See at least [0118] “additional sensors, e.g., a temperature sensor or a galvanic response sensor, may be provided”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors and sensor metrics used in the system for delivering stimulation to a subject as taught by Park, to be one or more of an electrocardiogram (ECG), photoplethysmograph (PPG), electroencephalogram (EEG), and/or galvanic skin resistance (GSR) sensor, and wherein the one or more physiological parameters include one or more of alpha power, beta power, and/or skin conductance, as taught by Vardas. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage such metrics are at least indirectly correlated to stress level i.e. as a person gets more stressed, skin temperature raises, skin conductivity lowers, HRV lowers, HR raises, and blood pressure elevates and a cumulative analysis of all of them together can be used to derive a stress metric (Vardas, [0096]) and measuring and indicating time the user stays in resonance via such biometric feedback benefits the user recovery from stress (Vardas, [0090]).

As per dependent Claim 20, Park discloses  system of claim 18 (see claim 18)
Park  does not explicitly disclose providing instruction to the subject to start a physical activity; responsive the heart rate of the subject reaching a pre-determined heart rate value, means for causing the stimulator to deliver stimulation to the subject, the stimulation having one or more baseline parameters; means for determining a recovery period for the subject, the recovery period corresponding to a time to reach the target heart rate; and means for determining one or more stimulation parameters of sensory stimulation to be delivered to the subject in subsequent stimulation based on the determined recovery period.
However, in an analogous sensory stimulation delivering field of endeavor field of endeavor, Vardas discloses a system for delivering sensory stimulation to a subject (Vardas in at least abstract, 3, 9-10, [0025-0033], [0042-0043], [0068-0069], [0090], [0096], [0100], [0105-0110], [0117-0121] for example discloses relevant subject-matter. More specifically, Vardas in abstract, fig. 3, 9-10, [0105], [0110]for example discloses system 900 for delivering sensory stimulation to a subject. See at least Vardas [0105] “System 900 may include a number of sensors, e.g., a respiration rate sensor 905 …and a heart rate sensor 910 … Sensors 905, 910, and 920 are in communication with a computing device 915. Computing device 915 may further be in control of a haptic device 925 … for communicating with the user. System 900 may be referred to as a Biometric Analysis Device”), wherein:
means for providing instruction to the subject to start a physical activity (Vardas in fig. 3, [0090] for example discloses means for providing instruction 1020, 1005 to the subject to start a physical activity such a breathing at a respiration of 4 to 8 breaths per minute. Here, Vardas “breathing at a respiration of 4 to 8 breaths per minute” is representative of claimed “physical activity” since such breathing involves chest/diaphragm movement. See at least Vardas [0090] “To indicate resonance, in step 310, a user is given a breathing indicator at a rate between 4 and 8 breaths per minute”); 
responsive the heart rate of the subject reaching a pre-determined heart rate value, means for causing the stimulator to deliver stimulation to the subject, the stimulation having one or more baseline parameters (Vardas in fig. 3, [0031], [0043], [0090] for example discloses responsive the heart rate of the subject reaching a pre-determined heart rate value, means for causing 1020 the stimulator 925 to deliver stimulation/haptic feedback to the subject, the stimulation having one or more baseline parameters. Here, Vardas “pre-determined biometric values” encompasses and thus, is representative of claimed “a pre-determined heart rate value” in light of [0031], [0043] which lists use of heart rate as biometric value. See at least Vardas [0090] “In step 340, a first indication is provided when the resonance value is within a threshold amount, the indication being in the form of …haptic feedback…”); 
means for determining a recovery period for the subject, the recovery period corresponding to a time to reach the target heart rate (Vardas in fig. 3, [0090] Vardas in fig. 3, 9-10, [0090], [0105] for example discloses means for determining 1020 a recovery period for the subject as in steps 340-360, the recovery period corresponding to a time to reach the target heart rate. Here,  claimed “target heart rate” is encompassed in and representative of “resonance value” in Vardas and claimed “a time to reach the physiological parameter target” is represented by Vardas “a time requirement for a first threshold amount is met”.); and 
means for determining one or more stimulation parameters of sensory stimulation to be delivered to the subject in subsequent stimulation based on the determined recovery period (Vardas in fig. 3, [0090] for example discloses means for determining 1020 one or more stimulation parameters of sensory stimulation/haptic feedback to be delivered to the subject in subsequent stimulation based on the determined recovery period. See at least Vardas [0090] “In step 340, a first indication is provided when the resonance value is within a threshold amount, the indication being in the form of … haptic feedback…In step 350, the time within a first threshold amount is measured. And in step 360, a second indication is provided when a time requirement for a first threshold amount is met, the indication being in the form of … haptic feedback…the predetermined value in step 330 may be based on previous data collected by the same user. In an embodiment, the historical measurement is the best recorded historical measurement”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for delivering stimulation to a subject as taught by Park, by further including the above instruction based stimulation limitations, as taught by Vardas. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of measuring, determining and indicating to the user, the time user has maintained resonance, in order to assist with optimizing user’s vagal tone (Vardas, [0083], [0090]).

As per dependent Claim 22, Park discloses system of claim 17 (see claim 17).
Park  does not explicitly disclose determining a recovery period for the subject feature.
However, in an analogous sensory stimulation delivering field of endeavor field of endeavor, Vardas discloses system for delivering sensory stimulation to a subject (Vardas in at least abstract, 3, 9-10, [0025-0033], [0042-0043], [0068-0069], [0090], [0096], [0100], [0105-0110], [0117-0121] for example discloses relevant subject-matter. More specifically, Vardas in abstract, fig. 3, 9-10, [0105], [0110]for example discloses system 900 for delivering sensory stimulation to a subject. See at least Vardas [0105] “System 900 may include a number of sensors, e.g., a respiration rate sensor 905 …and a heart rate sensor 910 … Sensors 905, 910, and 920 are in communication with a computing device 915. Computing device 915 may further be in control of a haptic device 925 … for communicating with the user. System 900 may be referred to as a Biometric Analysis Device”) further comprising 
means for determining a recovery period for the subject, the recovery period corresponding to a time to reach the physiological parameter target (Vardas in fig. 3, 9-10, [0090], [0105] for example discloses means for determining 1020 a recovery period for the subject as in steps 340-360, the recovery period corresponding to a time to reach the physiological parameter target. Here,  claimed “physiological parameter target” is encompassed in and representative of “resonance value” in Vardas and claimed “a time to reach the physiological parameter target” is represented by Vardas “a time requirement for a first threshold amount is met”. See at least Vardas [0090] “a method 300 may indicate a time in resonance. To indicate resonance, in step 310, a user is given a breathing indicator at a rate … In step 320, at least one of heart rate, heart rate variability, skin conductance, skin temperature, respiration, and blood pressure are measured. In step 330, the differences between measured biometrics and pre-determined biometric values are calculated. In step 340, a first indication is provided when the resonance value is within a threshold amount, the indication being in the form of … haptic feedback…In step 350, the time within a first threshold amount is measured. And in step 360, a second indication is provided when a time requirement for a first threshold amount is met, the indication being in the form of … haptic feedback”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for delivering stimulation to a subject as taught by Park, by further determining a recovery period for the subject, as taught by Vardas. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of using recovering period for measuring, determining and indicating to the user, the time user has maintained resonance, in order to assist with optimizing user’s vagal tone (Vardas, [0083], [0090]).

As per dependent Claim 24, Park discloses system of claim 17 (see claim 17),
Park  does not explicitly disclose generating output signals include one or more of an electrocardiogram (ECG), photoplethysmograph (PPG), electroencephalogram (EEG), and/or galvanic skin resistance (GSR) sensor, and wherein the one or more physiological parameters include one or more of alpha power, beta power, and/or skin conductance.
However, in an analogous sensory stimulation delivering field of endeavor field of endeavor, Vardas discloses  system for delivering sensory stimulation to a subject (Vardas in at least abstract, 3, 9-10, [0025-0033], [0042-0043], [0068-0069], [0090], [0096], [0100], [0105-0110], [0117-0121] for example discloses relevant subject-matter. More specifically, Vardas in abstract, fig. 3, 9-10, [0105], [0110] for example discloses system 900 for delivering sensory stimulation to a subject. See at least Vardas [0105] “System 900 may include a number of sensors, e.g., a respiration rate sensor 905 …and a heart rate sensor 910 … Sensors 905, 910, and 920 are in communication with a computing device 915. Computing device 915 may further be in control of a haptic device 925 … System 900 may be referred to as a Biometric Analysis Device”) 
wherein the means for generating output signals include one or more of an electrocardiogram (ECG), photoplethysmograph (PPG), electroencephalogram (EEG), and/or galvanic skin resistance (GSR) sensor (Vardas in [0027-0028], [0031], [0069], [0106], [0118] for example discloses the means for generating output signals/sensors include one or more of an electrocardiogram (ECG), photoplethysmograph (PPG), electroencephalogram (EEG), and/or galvanic skin resistance (GSR) sensor. See at least Vardas [0106] “Respiration rate sensor 905 may be an impedance-based sensor as discussed within this specification. Heart rate sensor 910 may be, e.g., a plurality of sensors sufficient to produce an electrocardiogram (ECG, as discussed within), a chest-mounted device, or a wrist-mounted device, so long as the device provides heart rate data with sufficient accuracy and precision. Sensor 920 is representative of additional sensors that may be included, such as sensors for determining galvanic skin response”), and 
wherein the one or more physiological parameters include one or more of alpha power, beta power, and/or skin conductance (Vardas in [0028], [0118] for example discloses wherein the one or more physiological parameters include one or more of alpha power, beta power, and/or skin conductance. See at least [0118] “additional sensors, e.g., a temperature sensor or a galvanic response sensor, may be provided”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors and sensor metrics used in the system for delivering stimulation to a subject as taught by Park, to be one or more of an electrocardiogram (ECG), photoplethysmograph (PPG), electroencephalogram (EEG), and/or galvanic skin resistance (GSR) sensor, and wherein the one or more physiological parameters include one or more of alpha power, beta power, and/or skin conductance, as taught by Vardas. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage such metrics are at least indirectly correlated to stress level i.e. as a person gets more stressed, skin temperature raises, skin conductivity lowers, HRV lowers, HR raises, and blood pressure elevates and a cumulative analysis of all of them together can be used to derive a stress metric (Vardas, [0096]) and measuring and indicating time the user stays in resonance via such biometric feedback benefits the user recovery from stress (Vardas, [0090]).

Claims 3, 11, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of  Serlin et al. (Pub..: The Therapeutic Effect of Bilateral Alternating Stimulation Tactile Form Technology on the Stress Response, Serlin et al, JOURNAL OF BIOTECHNOLOGY AND BIOMEDICAL SCIENCE, vol. 1, no. 2, 22 February 2018 (2018-02-22), pages 42-47, hereinafter referred to as “Serlin”).
As per dependent Claim 3, Park discloses system of claim 2 (see claim 2).
Park does not explicitly disclose bilateral alternating stimulation-tactile feature.
However, in an analogous sensory stimulation delivering field of endeavor field of endeavor, Serlin discloses a system for delivering sensory stimulation to a subject (Serlin in at least pages 42-47 discloses relevant subject-matter. More specifically Serlin in abstract disclose a Touchpoints system for delivering sensory/tactile stimulation to a subject) 
wherein the one or more vibratory stimulation parameters include bilateral alternating stimulation-tactile (Serlin in at least page 42 abstract, page 43 col. 2 [2], page 47 col. 1 last paragraph discloses vibratory stimulation parameters include bilateral alternating stimulation-tactile. “somatosensory application of BLAST… effect of BLAST on the emotional and physical manifestations of the stress response in individuals before and after treatment with Touchpoints, a novel BLAST-based treatment modality”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibratory stimulation used in the system for delivering stimulation to a subject as taught by Park, such that the stimulation is bilateral alternating stimulation tactile type, as taught by Serlin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of enhancing recovery from stress and anxiety by using somatosensory-based method  non-invasively to reduce stress and anxiety (Serlin, abstract, conclusion).

As per dependent Claim 11, Park discloses method of claim 10 (see claim 10)
Park does not explicitly disclose bilateral alternating stimulation-tactile feature.
However, in an analogous sensory stimulation delivering field of endeavor field of endeavor, Serlin discloses a method for delivering sensory stimulation to a subject (Serlin in at least pages 42-47 discloses relevant subject-matter. More specifically Serlin in abstract disclose a Touchpoints system and method for delivering sensory/tactile stimulation to a subject)
wherein the one or more vibratory stimulation parameters include bilateral alternating stimulation-tactile (Serlin in at least page 42 abstract, page 43 col. 2 [2], page 47 col. 1 last paragraph discloses vibratory stimulation parameters include bilateral alternating stimulation-tactile. “somatosensory application of BLAST… effect of BLAST on the emotional and physical manifestations of the stress response in individuals before and after treatment with Touchpoints, a novel BLAST-based treatment modality”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibratory stimulation used in the system for delivering stimulation to a subject as taught by Park, such that the stimulation is bilateral alternating stimulation tactile type, as taught by Serlin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of enhancing recovery from stress and anxiety by using somatosensory-based method  non-invasively to reduce stress and anxiety (Serlin, abstract, conclusion).

As per dependent Claim 19, Park discloses system of claim 18 (see claim 18).
Park does not explicitly disclose bilateral alternating stimulation-tactile feature.
However, in an analogous sensory stimulation delivering field of endeavor field of endeavor, Serlin discloses a system for delivering sensory stimulation to a subject (Serlin in at least pages 42-47 discloses relevant subject-matter. More specifically Serlin in abstract disclose a Touchpoints system for delivering sensory/tactile stimulation to a subject) 
wherein the one or more vibratory stimulation parameters include bilateral alternating stimulation-tactile(Serlin in at least page 42 abstract, page 43 col. 2 [2], page 47 col. 1 last paragraph discloses vibratory stimulation parameters include bilateral alternating stimulation-tactile. “somatosensory application of BLAST… effect of BLAST on the emotional and physical manifestations of the stress response in individuals before and after treatment with Touchpoints, a novel BLAST-based treatment modality”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibratory stimulation used in the system for delivering stimulation to a subject as taught by Park, such that the stimulation is bilateral alternating stimulation tactile type, as taught by Serlin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of enhancing recovery from stress and anxiety by using somatosensory-based method  non-invasively to reduce stress and anxiety (Serlin, abstract, conclusion).
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  US 20220175309, US 20160042142, US 20180036531, 20180250494,  US 20020155924, US 20170080234, and US 20160346501 for disclosing device, systems and methods that provide biomodulating stimulation based on biometric measurements using biosensors similar to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        September 9, 2022